Citation Nr: 9910673	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-42 645	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of mustard 
gas exposure.


REPRESENTATION

Appellant represented by:	Mississippi Division of Veterans 
Affairs



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1949 to July 1949.

2.	On January 20, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).

On January 20, 1999, prior to the promulgation of a decision 
in the appeal, the Board received a statement in support of 
claim from the veteran in which he indicated, "I withdraw my 
claim/appeal for disabilities based on mustard gas exposure.  
I have no proof to offer that I was infected with mustard 
gas."  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

ORDER

The appeal on the issue of entitlement to service connection 
for residuals of mustard gas exposure is dismissed.




		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


